Citation Nr: 0840045	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  02-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of August 2005.  This matter 
was originally on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In the veteran's substantive appeal, dated in November 2002, 
he requested a hearing before a Board member.  Subsequently, 
in correspondence dated in February 2003, he requested a 
local RO hearing with a Decision Review Officer instead.  The 
claims file shows that such a hearing was held at the 
Cleveland, Ohio RO in March 2003.  There are no outstanding 
hearing requests.

In August 2005, the Board also remanded the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  Subsequently, in a rating decision 
dated in July 2008, the agency of original jurisdiction 
(AOJ), via the Appeals Management Center in Washington, DC, 
granted service connection for that disability.  This was a 
full grant of benefits sought on appeal and the issue is no 
longer before the Board.  In an informal brief dated in 
November 2008, the veteran's representative asserted that the 
rating assigned for the veteran's PTSD did not reflect the 
veteran's level of disability.  The Board refers this 
correspondence to the RO for appropriate action.


FINDING OF FACT

The veteran's service-connected diabetes mellitus requires 
the veteran to use insulin and adhere to a restricted diet, 
but does not require him to regulate his activities.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for service-connected diabetes mellitus have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.120, Diagnostic Code 7913 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159(a)-(c) (2008).  VCAA notice must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).    

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

Here, the AOJ, via the Appeals Management Center in 
Washington, DC, provided notice to the veteran in 
correspondences dated in August 2005, October 2005, April 
2007, and May 2008.  In the August 2005 and April 2007 
correspondences, the AOJ advised the veteran that to 
establish entitlement to an increased rating for his service-
connected diabetes mellitus, the evidence must show his 
disability had gotten worse.  The AOJ advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  Although 
no longer required by the regulations, the RO also requested 
that the veteran send any evidence in his possession that 
pertained to the claims.  See 73 Fed. Reg. 23353-23356 (April 
30, 2008) (to be codified at 38 C.F.R. pt. 3) (amending 38 
C.F.R. § 3.159(b)(1)).  

In the April 2007 correspondence, the AOJ informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  In regards to assigning a disability rating, 
the RO informed the veteran that VA considered the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment.  The RO also provided examples of evidence that 
the veteran should submit that might affect how VA determined 
a disability rating.  This correspondence satisfied the 
notice requirements for increased ratings claims identified 
by the Court in Dingess/Hartman v. Nicholson.

As for the increased rating claim, the Board finds the 
veteran could not have been prejudiced by any notice 
deficiencies.  Here, the veteran has submitted statements in 
which he described the severity of his service-connected 
diabetes mellitus and how it affected his employment and 
daily life.  For example, in a statement dated in November 
2004, the veteran described how he took his insulin three 
times a day and that he felt sick at the end of the day.  In 
response to VA's finding that his diabetes mellitus had not 
resulted in a restriction of his activities, he stated that 
he was not able to work or do anything he used to be able to 
do.  He said his whole life had changed because of this 
disabling disease.  Similar statements were reflected in a VA 
examination report, dated in March 2008.  According to that 
report, the veteran told the examiner he was unable to do 
strenuous activities or drive on the highways.  The veteran 
did state that he could drive himself to the grocery store, 
according to the examiner, because "nobody else could help 
him with his day to day life."  

VA may demonstrate lack of prejudice by demonstrating that a 
notice defect was cured by actual knowledge on the part of 
the veteran.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  Here, the veteran's 
statements describing the severity of his diabetes mellitus 
and how it affected his ability to "do anything he used to 
do," such as drive on highways, establish actual knowledge 
of the relevant rating criteria required of Vazquez-Flores v. 
Peake.  

Finally, the Board also finds that the AOJ has satisfied VA's 
duty to assist, including as directed in the Board's remand 
of August 2005.  The AOJ has obtained the veteran's service 
medical records and progress notes from VA Medical Centers in 
Ann Arbor, Michigan; Charleston, South Carolina; and 
Cincinnati, Ohio, dated through August 2004.  The veteran was 
also provided with VA examinations for his diabetes mellitus 
in March 2003 and March 2008.  The second of these was 
conducted in compliance with the Board's remand and a report 
of this examination has been associated with the claims file.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal.  The Board finds that 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2008).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2008).

The veteran has been assigned a 20 percent rating for 
service-connected diabetes mellitus type II under Diagnostic 
Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  
Under this code, a 20 percent rating is assigned for diabetes 
mellitus requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A higher rating of 
40 percent is assigned for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities.  
Id.  

Analysis

The Board has reviewed the evidence of record, which consists 
of both medical and lay evidence.  The lay evidence consists 
of various statements and testimony submitted by the veteran.  
Upon reviewing this evidence, the Board finds that the 
current evaluation of 20 percent under Diagnostic Code 7913 
accurately reflects the extent of the veteran's disability 
and that a higher rating is not warranted.  

First, the medical evidence shows that the veteran's diabetes 
mellitus has required the use of insulin for at least most of 
the appeal period.  The veteran was not insulin dependent in 
October 2001 according to a VA examination report of that 
date.  It appears that the veteran first became insulin 
dependent in March 2002, as demonstrated by a primary care 
progress note from VAMC Ann Arbor from that date.  A progress 
note dated in November 2002 showed that his healthcare 
providers attempted to take the veteran off insulin.  Those 
attempts were apparently unsuccessful, as the March 2003 and 
March 2008 VA examination reports confirmed that the veteran 
continued take insulin.  Regardless of whether the veteran's 
diabetes required insulin for the entire period of this 
appeal, it is clear that the veteran's diabetes is currently 
insulin dependent.   

Second, the medical evidence shows that the veteran has been 
placed on a restricted diet because of his diabetes mellitus.  
In the March 2003 VA examination report, Dr. M.M. noted that 
the veteran followed an American Diabetic Association diet.  
The veteran's progress notes were consistent with what was 
reported in the VA examination report.  For example, in an 
April 2004 pharmacy clinic note, the pharmacist advised the 
veteran to make a better effort to control his diabetes with 
diet and exercise.

Although the veteran appears to meet two requirements for the 
40 percent rating, the medical evidence does not show that 
the veteran has been medically instructed to regulate or 
restrict his activities due to problems controlling his blood 
sugar, i.e. a regulation of his activities due to diabetes 
mellitus.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  
As noted above, in April 2004 the veteran had been encouraged 
to exercise in an effort to control his diabetes mellitus.  
In numerous VAMC treatment records, healthcare providers 
described the veteran's diabetes as poorly controlled, but in 
none of those did they indicate that the veteran had been 
instructed to regulate his activities as a means of 
controlling his blood sugar.  

The Board acknowledges that in the March 2003 VA examination 
report, Dr. M.M. stated that the veteran "had some activity 
restriction."  Specifically the doctor noted that the 
veteran could work, but had no energy left for recreational 
activity.  The Board also notes that in the March 2008 VA 
examination report, Dr. G.K. stated that the veteran could 
not do any strenuous activity.  Specifically, the doctor 
discussed how the veteran's diabetes affected his ability to 
do certain tasks.  Although these reports demonstrate that 
the veteran's diabetes mellitus limits the extent to which he 
can be active, they do not show that he must regulate his 
activities to control his diabetes.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
assignment of a rating in excess of 20 percent for diabetes 
mellitus.  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected diabetes mellitus causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2008).  In the instant case, to the extent that the 
veteran's service-connected diabetes mellitus interferes with 
his employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2008) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

An increased rating for service-connected diabetes mellitus, 
currently evaluated as 20 percent disabling, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


